

Exhibit 10.5


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement ("Agreement') is made and entered into this
27th day of April 2018, between Ofurace, LLC ("Shareholder"), and C-Bond
Systems, LLC, a Texas limited liability company ("Company") (Company and
Shareholder collectively, "Parties"). WHEREAS, the Company is prepared to
consummate a proposed merger with WestMountain described below; and


WHEREAS, the Shareholder and affiliates of the Shareholder are large equity
owners of Company and will thus benefit from Company merging with a public
entity; and


WHEREAS, the Company will provide registration rights to the Shareholder to
allow the Shareholder to sell its shares in the market and the Shareholder will
agree to restrict its sale of shares to allow for an orderly exit from the
Company for various investors; and. NOW, THEREFORE, for and in consideration of
the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1.    Planned Merger. Shareholder is aware that the Company intends to enter
into an agreement and plan of merger and reorganization pursuant to which the
Company will merge with a wholly owned subsidiary of WestMountain Alternative
Energy, Inc., a Colorado corporation ("WestMountain") (the "Merger"). The result
of the Merger will be that Company will become a wholly-owned subsidiary of
WestMountain, Company management and directors will become the management and
directors of the Company and common units of the Company will become common
stock of WestMountain (the "Merger").
 
2.     Registration. Company agrees to cause WestMountain to file a shelf
registration statement registering 1,000,000 shares of WestMountain common stock
("Common Stock") obtained in the Merger by Shareholder (but no other shares
owned by Shareholder) as soon as reasonably practicable after completion of the
Merger and to use commercially reasonable efforts to cause that registration
statement to be declared effective as soon as reasonably practical. The
registration statement shall register a total of 4,100,000 shares of
WestMountain Common Stock for shareholders of WestMountain, including 1,000,000
shares owned by Shareholder. The registration statement shall not include any
other shares of Common Stock owned by Shareholder. Shareholder shall be treated
as least as favorably under the registration statement and pursuant to any
applicable registration rights agreements as any other shareholders who are
getting their stock registered as described and provided above.


3.     Limitations on Resale. Shareholder agrees that Shareholder will not sell
any of its Common Stock, until the registration statement described above is
effective and once the registration statement is effective, the Shareholder may
sell each trading day, a number of shares of Common Stock equal to no more than
15% of the average trading volume of the Company's common stock for the five
trading days prior to the sale on the OTC or such national exchange as the
Company's common stock may then be traded. This trading restriction applies to
all shares of Common Stock owned by the Shareholder and not just those
registered. Each day a new five day lookback applies. Shareholder may not
carryforward any shares of Common Stock not sold on a particular day to a later
day.


4.     Entire Agreement; No Oral Modifications; No Waivers. This is a single
integrated Agreement expressing the Parties' entire understanding regarding the
subjects it addresses. As such, it supersedes all oral and written agreements
and discussions that occurred before the date hereof. This Agreement may be










-1-

--------------------------------------------------------------------------------





amended or modified only by an agreement in writing signed by an authorized
representative of each Party.


5.     Applicable Law and Dispute Settlement. This Agreement shall be governed
by the laws of the
State of Texas.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.














-2-



--------------------------------------------------------------------------------





FOURNACE, LLC
By: /s/ Bruce Rich
Name: Bruce Rich
Title: Manager


C-BOND SYSTEMS, LLC
By: /s/ Scott Silverman
Name: Scott Silverman
Title: CEO






-3-

--------------------------------------------------------------------------------